Citation Nr: 1026531	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-38 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
patellofemoral syndrome (PFS) of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for 
PFS of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from June 
1996 to March 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for bilateral PFS assigning non-
compensable ratings for each knee.

During the pendency of this appeal, the RO, in November 2005, 
awarded an increased rating of 10 percent for each knee for the 
entire appeal period.  This partial grant does not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, 
the issues are still properly before the Board here and have been 
appropriately characterized as is shown on the title page of this 
decision.  

The case was before the Board in July 2008 and in November 2009, 
at which times the issues were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include VA examinations.  The 
requested development has been completed, and the case is once 
again before the Board for appellate consideration of the issues 
on appeal.  


FINDING OF FACT

Each knee disability is manifested by limited flexion no worse 
than 90 degrees as well as some evidence of mild laxity, 
subluxation and crepitus, but no evidence of arthritis, joint 
effusion, painful motion, locking or abnormal gait.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for patellofemoral syndrome of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5014, 
5257 (2009).

2.  The criteria for a disability rating greater than 10 percent 
for patellofemoral syndrome of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, DCs 5014, 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

However, for initial rating claims, where, as is the case for the 
knees claims on appeal here, service connection has been granted 
and the initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, as 
it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a claim 
for service connection has been substantiated, the filing of a 
notice of disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In line with the above reasoning, Vazquez-Flores v. 
Peake (dealing with providing additional notice in cases of 
increased ratings) does not apply to initial rating and effective 
date claims because VA's VCAA notice obligation was satisfied 
when the RO granted the Veteran's claim for service connection.  
22 Vet. App. 37 (2007).

Specifically, in the present appeal prior to the RO's April 2005 
grant of SC for patellofemoral pain syndrome of each knee, the 
Veteran was notified (by an October 2004 letter) of the evidence 
needed to establish those underlying issues.  After receiving 
notice of the award of service connection for these disabilities 
here at issue, the Veteran perfected a timely appeal with respect 
to the ratings initially assigned to those grants.  Clearly, no 
further section 5103(a) notice is required for these increased 
rating claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the April 2005 
rating decision, the November 2005 statement of the case (SOC), 
and the multiple supplemental statements of the case, including 
most recently in May 2010] that contain notice of VA's rating 
criteria, his appellate rights, a summary of relevant evidence, 
citations to applicable law, and a discussion of the reasons for 
the decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of notification of 
these increased rating claims is required.  

Importantly, the Veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  He was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Moreover, the Board concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records have been obtained and associated with the 
Veteran's claims file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  At no time 
during the current appeal has the Veteran referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

Here, the RO provided the Veteran appropriate VA examinations 
throughout the pendency of this appeal, to include in March 2005, 
September 2006 and November 2008.  The Board also previously 
remanded this claim to afford the Veteran with a VA examination 
by an orthopedic physician.  This examination was complete in 
March 2010.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
disability since he was last examined.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA examination 
reports are thorough, describe the Veteran's knees in detail 
sufficient to allow the Board to make a fully informed 
determination, and are supported by VA outpatient treatment 
records.  Thus, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  

Accordingly, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist the 
Veteran at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claims.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, such as the claims here, the entire history of the 
disability must be considered and, if appropriate, staged ratings 
may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are not appropriate here because, as will be 
discussed, the findings of the Veteran's conditions are largely 
consistent throughout time.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. § 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the Veteran's knee 
disorders, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is 
inapplicable to ratings under Diagnostic Code 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. at 12 (1996).  

The Veteran's bilateral knees disabilities, diagnosed as 
patellofemoral syndrome (PFS), are currently rated under 
Diagnostic Code (DC) 5257, for other impairment of the knee and, 
in particular, impairment involving recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  This code 
provides for the assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability of a knee; a 
20 percent rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability. Id. 
Subluxation of the patella is "incomplete or partial dislocation 
of the knee cap." Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 1599 
(27th edition 1988)). The Board observes that the words "slight," 
"moderate" and "severe" as used in the various diagnostic codes 
are not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The first pertinent inquiry is whether the Veteran is entitled to 
an increased rating for either or both knees under DC 5257.  The 
Board concludes he is not.

Throughout the pendency of this appeal, there has been medical 
inconsistency of whether the Veteran's bilateral knee 
disabilities are manifested by recurrent subluxation or 
instability.  The Veteran's private physician, Dr. Cadena, for 
example, indicates in a November 2004 letter that the Veteran's 
ligaments are intact with good range of motion, not limited by 
pain, but indicates bilateral creptiation and PFS bilaterally.  
In June 2005, however, Dr. Cadena indicates the Veteran's 
bilateral PFS is manifested by flexion limited to 90 degrees with 
some bilateral instability to include manually being able to 
displace his patella bilaterally.  Dr. Cadena also notes positive 
subluxation, with the right knee being slightly worse than the 
left. 

VA outpatient treatment records from 2005 to 2010 indicate 
complaints from the Veteran that his knees dislocate or pop out 
of position frequently.  The Veteran's course of treatment, both 
privately and through the VA, has consisted of quadricep 
strengthening exercises.  In November 2008, the VA physician 
noted the Veteran's strengthening exercises to be successful in 
decreasing the Veteran's pain and improving the Veteran's 
bilateral knee use.  Indeed, the Veteran reported at that time 
that he could jog without knee problems.  As of 2008, VA 
outpatient treatment records indicated normal range of motion of 
the bilateral knees (0 to 140 degrees bilaterally) with no pain 
and no effusion, but with minimal crepitus and some patellar 
instability.  On testing in August 2008, the VA physician found 
the Veteran's ligaments to be completely stable.  

The Veteran was afforded VA examinations in 2005, 2006, 2008 and 
2010.  In March 2005, despite Dr. Cadena's findings, the examiner 
did not find any evidence of subluxation, locking, effusion, 
crepitus or instability bilaterally.  The Veteran complained of 
grinding and popping, but no such findings were appreciated on 
examination.  The Veteran's bilateral knees exhibited normal 
range of motion from 0 degrees extension to 140 degrees flexion 
with no additional loss due to repetition, pain, fatigue, 
weakness, lack of endurance or incoordination.  Indeed, at that 
time, although the examiner noted the Veteran's historical 
diagnosis of PFS, the examiner merely diagnosed the Veteran with 
bilateral knee strain.  X-rays at that time were also 
unremarkable.

The Veteran was afforded an additional VA examination in 
September 2006 in attempts to reconcile the conflicting medical 
evidence.  The examiner noted the Veteran's complaint that his 
knees can manually pop out of place and, in fact, have to be 
manually popped into place every morning at the knee cap.  The 
Veteran at that time, however, denied buckling, giving out, 
selling, stiffness, weakness, fatigue or instability.  On 
examination, the examiner noted the Veteran to have a normal 
gait, no genu varum, no edema, effusion, weakness, redness or 
tenderness to palpitation.  The Veteran's bilateral knees 
extended fully, but flexion was limited to 130 degrees with no 
additional loss on repetition or due to pain, fatigue, weakness, 
lack of endurance or incoordination.  The September 2006 examiner 
also noted the Veteran's "Q angle," which measured at 20 
degrees on the right knee and 18 degrees on the left knee.  The 
examiner explained that the "Q angle," which normally reads 
between 18 and 22 degrees is an indicator for subluxation.  The 
higher the number, the greater the occurrence of subluxation.  X-
rays at the time were again negative, but the examiner diagnosed 
the Veteran with mild PFS bilaterally without subluxation or 
instability.  The examiner specifically found the bilateral 
joints stable.

The examiner provided an additional examination of the Veteran in 
November 2008 with similar results.  Despite the Veteran's 
complaints of popping, grinding, and instability, the examiner 
found no objective evidence of subluxation or instability.

The Board previously remanded this claim to afford the Veteran a 
VA examination with an orthopedic physician.  The Veteran was 
afforded such an examination in March 2010.  The examiner noted 
the Veteran had no history of trauma, surgery or need of 
assistive devices.  On examination, the examiner found the 
Veteran exhibited a normal gait with no crepitation, no clicking, 
no locking, no loss of motion bilaterally.  Range of motion, 
which was measured at 0 degrees extension to 145 degrees flexion, 
did not change on repetition or due to pain, fatigues, weakness, 
incoordination or lack of endurance.  X-rays done at that time 
showed no evidence of joint effusion or arthritis.

With regard to subluxation and instability, the March 2010 
examiner explained that the Veteran exhibited generalized joint 
laxity, which is to some extent a congenital or developmental 
finding.  The examiner found no evidence of ligament instability 
or laxity.  The examiner did note, however, that the Veteran's 
right knee did exhibit mild dislocation/subluxation of the 
patellar that was not found on examination of the left knee.  The 
examiner explained that despite the Veteran's complaints, no 
objective testing has confirmed any evidence of PFS or unstable 
ligaments.  Indeed, the examiner indicated that even "the most 
sensitive test for patella femoral chondromalacia" was negative 
for the Veteran bilaterally.  The Veteran was able to squat 
repetitively without difficulty, straight leg raising and other 
testing were negative and the examiner could find no objective 
physical findings of PFS.  

From the medical evidence, it is clear the Veteran has consistent 
complaints throughout the appellate time frame that he can 
manually pop his knee caps out of place and, at times, has to 
manually pop them in due to recurrent subluxation.  With regard 
to objective evidence, however, most medical evidence indicates 
the Veteran's ligaments are completely stable, but that his knees 
due exhibit some joint laxity and at least right knee 
subluxation, which is mild.  No examiner found evidence of joint 
effusion, arthritis, or significant loss of motion of the 
bilateral knees.  The Veteran's knees are treated with 
strengthening exercises only, which according to the most recent 
VA outpatient treatment records have been successful in giving 
the Veteran relief of pain.  

The Veteran's knees primarily seem to be manifested with 
complaints that he cannot stand or walk for prolonged periods 
without the knee caps popping out of place or without grinding.  
Objective evidence does not confirm ligament instability, but 
there is at least some evidence of mild recurrent subluxation and 
general joint laxity of the bilateral knees.  The laxity, 
however, was associated by the March 2010 examiner with a 
developmental defect rather than the Veteran's service connected 
bilateral PFS.

Resolving all reasonable doubt in favor of the Veteran, it 
appears he has some amount of mild recurrent subluxation and 
laxity warranting the 10 percent ratings currently assigned under 
DC 5257, but no more.  There simply is no evidence, even when 
looking at the evidence in the most favorable light, that the 
Veteran's bilateral knees are manifested by moderate or severe 
recurrent subluxation or lateral instability.  The most recent 
evidence, indeed, indicates the Veteran can squat, jog and 
exercise on a regular basis with no problems.  Recent objective 
evidence also does not confirm subluxation of the left knee or 
ligament instability of either knee. 

In light of the medical evidence as described above, the Board 
cannot reasonably conclude that the severity of the instability 
or subluxation the Veteran experiences is moderate, such as to 
warrant a higher rating under DC 5257. 

Finding no increased rating warranted under DC 5257 for either 
knee, the next pertinent inquiry is whether the Veteran is 
entitled to a separate rating for any other manifestation of his 
knees.  The Board concludes he is not. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding. See 
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General 
Counsel held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that a separate rating must be based upon 
additional disability.  Additionally, in VAOPGCPREC 9-98, the VA 
General Counsel held that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 C.F.R. § 
4.59.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees. A 20 percent disability rating 
is assigned for flexion limited to 30 degrees; and a 30 percent 
disability rating is assigned for flexion limited to 15 degrees. 
Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees. A 20 percent 
disability rating is assigned for extension limited to 
15 degrees. A 30 percent disability rating is assigned for 
extension limited to 20 degrees. A 40 percent disability rating 
is assigned for extension limited to 30 degrees; and a 50 percent 
disability rating is assigned for extension limited to 45 
degrees. See 38 C.F.R. § 4.71a.

As explained above, the medical findings in this case do not 
indicate any X-ray evidence of arthritis, nor are the Veteran's 
bilateral knee disabilities significantly manifested by limited 
motion.  Within all of the medical records, no examiner has ever 
found the Veteran to have flexion limited worse than 90 degrees 
or extension worse than 0 degrees (normal).  All examiners, as 
explained above, considered functional limitations due to pain, 
repetition, fatigue, weakness, lack of endurance and 
incoordination and did not observe any additional limitations in 
motion or function.  It is clear, moreover, that the medical 
evidence consistently notes the Veteran's range of motion is not 
the focus of the Veteran's knee disabilities.  The Veteran's PFS 
is manifested mainly be complaints of instability and recurring 
subluxation, and not due to limited motion or painful motion.  
Most medical evidence, moreover, notes the Veteran to have full 
range of motion. 

Even accepting the worse reported findings, the Veteran's limited 
motion does not reach a compensable degree under either DC 5260 
or DC 5261.  The Veteran underwent x-rays for his knees in 2005, 
2008 and 2010.  At all times, the X-rays revealed no abnormality, 
to include arthritis.  For these reasons, a separate rating under 
DC 5003, DC 5260 or DC 5261, is not warranted.  

Additionally, the Board has considered whether the Veteran is 
entitled to a rating greater than 10 percent under any other 
arguably applicable diagnostic code for either of his knee 
disabilities.  

In this case, no higher rating under a different diagnostic code 
can be applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of semilunar 
cartilage, symptomatic), Diagnostic Code 5262 (impairment of the 
tibia and fibula) and Diagnostic Code 5263 (for genu recurvatum).  

The medical findings as explained above do indicate some 
evidence of crepitus (albeit inconsistently) and that the Veteran 
can manually displace his knee cap, but the Veteran's knees have 
never been shown to have joint effusion, giving way, or locking.  
The Veteran has no history of surgery, dislocated or removed 
semilunar cartilage, nonunion or malunion of the tibia and fibula 
or genu recurvatum, accordingly, DCs 5258, 5259, 5262 and 5263 
are not applicable.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move his 
knees in close to normal fashion, so they are clearly not 
ankylosed.

In denying the Veteran's claims for higher ratings for his 
service-connected knee disabilities, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral knee disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities with the established criteria found in the rating 
schedule shows that the rating criterion reasonably describes the 
Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disabilities.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for those disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  

The Veteran works as an electronic technician, a job he has 
maintained for over a decade.  Within the various examinations, 
the Veteran reported missing no more than one week in any given 
year due to knee pain.  Medical evidence also indicates the 
Veteran has problems with prolonged walking or standing, but the 
most recent medical evidence indicates strength training 
exercises have allowed the Veteran to exercise regularly, jog and 
squat repetitively with no difficulty from his knees.  No 
examiner has ever opined that the Veteran's bilateral knee 
disabilities would prevent employment.  The Veteran also has 
denied that his knees prevent him from performing everyday 
activities, such as driving and household chores.

The Board does not doubt that the Veteran's knees limit his 
employment options or at least partially affect his current job.  
His knee disabilities, however, do not cause an exceptional or 
unusual type of impairment.  Although the Veteran occasionally 
misses work due to knee pain, the diagnostic criteria already 
contemplates some amount of occupational impairment. 

In short, there is nothing in the record to indicate that this 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign ratings greater than 10 
percent for either of the Veteran's left and right knee 
disabilities.  

Lastly, the Board finds that the record does not illustrate that 
either of the Veteran's service-connected knee disabilities 
prevent him from obtaining and maintaining gainful employment-
nor has the Veteran contended otherwise.  Thus, any further 
discussion of an issue of entitlement to a total disability 
rating based on individual unemployability is not necessary.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial rating greater than 10 percent for PFS 
of the right knee is denied.

Entitlement to an initial rating greater than 10 percent for PFS 
of the left knee is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


